UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI.

 

x
Cynthia Butler,
Plaintiff, : 19CV8743 (KMK\LMS)
-against- : ORDER
Commissioner of Social Security,
Defendant. :
-- x

 

LISA MARGARET SMITH, United States Magistrate Judge:

On September 23, 2019, the Court filed its Standing Order In Re: Motions for Judgment
on the Pleadings in Social Security Cases, pursuant to which Defendant is to file the certified
transcript of administrative proceedings within 90 days of being served with the complaint.
Docket #5. As no proof of service has yet been filed by Plaintiff, the Court does not know when
the 90-day period for filing the certified transcript expires. Accordingly, upon effecting service,
Plaintiff shail file proof of service promptly.

Dated: November ly, 2019
White Plains, New York

  
  

SO ORDERED,

‘Lisa Sts Se

    

United States Megistrate Judge
Southern District o& New York

 
